DETAILED ACTION

Claims 1-15 are presented for examination

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent Application 20120278638).
As per claim 1, Wang teaches the claimed invention comprising: 
a main body [101, fig. 1].
a display unit [20, fig. 1] pivotally connected to the main body [0022, as shown in figure 1, display 20 is connected to the main body with the two hinges].
an angle detection unit [40, fig. 1] disposed in the display unit to determine an angle of rotation of the display unit relative to the main body [0012-0013, as shown in figure 1, angle detection unit 40 is connected on the display, where it detects the opening and the close of the cover or simply the opening and the closing of the display.  In other words, when the display is 
a control unit [10, fig. 2] to execute at least one command to control the electronic device based on the determined angle of rotation [0013, as pointed out processor 10 is connected to sensor 40, to determine when the display open or close and compare the value of the angle to specific value where function of the electronic device is executed accordingly.  In this case, if the angle falls between specific values the power state of the device can be changed accordingly].

As per claim 7, Wang teaches the claimed invention comprising: 
receive an angle of a display unit relative to a main body from a sensor disposed in the display unit, wherein the display unit is pivotally connected to the main body of the electronic device [0011-0013, as pointed out the sensor provide the value of the rotation angle where that value is compared with a range of values.  In this case, when the screen is open or close or change orientation, the sensor provides the value].
determine a plurality of values of the angle of the display unit relative to the main body [0012-0013, the value of the angle theta is determine and compared to a arrange of value when the screen is opened or closed].
execute a set of commands according to a sequence based on the plurality of values [0013, as pointed out depend of the comparison value, then electronic device can be powered off as well as the display off the device can be powered off.  In other words, depending of the value of theta, specific commands can be executed for the device].

As per claim 2, Wang teaches the angle detection unit comprises an accelerometer [40, fig. 2] to detect the angle of rotation based on determining a current degree of the display unit and a movement of the display unit relative to the main body [0012-0013, as pointed out the sensor 40 is an accelerator that determine the angle coordinate when the display is opened and closed and make decision accordingly].

As per claim 3, Wang teaches the accelerometer is disposed below a display screen of the display unit [as shown in figure 1, two sensors 30 and 40, where sensor 40 is deposed below the screen to the right and sensor 40 is disposed below the screen on the main body].

As per claim 4, Wang teaches the at least one command is executed to perform at least one of turning off a camera, turning off a display screen, turning off a microphone, turning off a keyboard, minimizing applications, placing the electronic device in a hibernation mode or standby mode, shutting down the electronic device, and providing a login access to the electronic device [0013, as pointed out based on the angle, the display can be powered off as well as the electronic device can be powered off].

As per claim 5, Wang teaches the at least one command comprises a default command or a pre-defined command [0013, a power off command can be viewed as a predefined command, since when the angle reach a certain value of falls to a certain value the command is executed.  So in this case, power off the device or power off the display of the device is viewed as a predefined command or predefined power state for the device].

As per claim 15, Wang teaches executing the at least one command to perform at least one of:
turning off a camera when the angle of rotation is in a range of 0 to 75 degrees or 135 to 315 degrees;
turning off a display screen when the angle of rotation is in a range of 0 to 75 degrees;
placing the electronic device In a hibernation mode when the angle of rotation is in a range of 26 to 60 degrees;
placing the electronic device in a standby mode when the angle of rotation is in a range of 61 to 75 degrees;
shutting down the electronic device when the angle of rotation is in a range of 0 to 25 degrees;
turning off a microphone when the angle of rotation is in a range 0 to 25 degrees;
turning off a keyboard when the angle of rotation is in a range of G to 75 degrees or 181 to 360 degrees 
minimizing applications on a display screen when the angle of rotation is in a range of 0 to 75 degrees; and
providing login accessibility when the angle of rotation is in a range 80 to ISO degrees [0013, as pointed out when the angle falls below specific value the device can be powered off as well as when the angle is between a range of value, the screen of the device can be powered off].


As per claims 8, 9, 11, and 13-14, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8, 9, 11, and 13-14 are also anticipated by Wang for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10, and 12 are rejected under 35 U.S.C. 103 as being patentable over Wang (US Patent Application 20120278638) in the view of Sip (US Patent Application 20150097788).
As per claim 6, Want teaches a database to store a plurality of commands corresponding to predetermined angle ranges, wherein the control unit is to:
determine whether the angle of rotation fails within at least one predetermined angle range stored in the database [0023, 0028, fig. 3 & 5, as pointed out when the screen is open the angle information is stored in the memory where that information is used to make decision accordingly].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Wang to include the method of Sip to allow the storing of the information into the memory or database and make decision accordingly.

As per claims 10 and 12, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10 and 12 are also rejected as being unpatentable over Wang in view of Sip for the same reasons set forth in the rejected claims above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shao (US 20170010636) teaches rotation sensor device.
Koo (US 20030011972) teaches control of LCD display backlight by actuation of a latch in a notebook computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187